IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                 September 2016 Term

                                                                          FILED
                                                                      October 19, 2016
                                     No. 15-0289                          released at 3:00 p.m.
                                                                        RORY L. PERRY, II CLERK
                                                                      SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA



                             STATE OF WEST VIRGINIA,
                              Plaintiff Below, Respondent

                                          v.

                                ENNIS C. PAYNE II,
                              Defendant Below, Petitioner



                   Appeal from the Circuit Court of Harrison County
                          Honorable James A. Matish, Judge
                           Criminal Action No. 13-F-112-3

                                     AFFIRMED


                             Submitted: September 20, 2016
                               Filed: October 19, 2016


Jason T. Gain, Esq.                                  Patrick Morrisey, Esq.
Gain Law Offices                                     Attorney General
Bridgeport, West Virginia                            Shannon Frederick Kiser, Esq.
Landon Moyer, Esq.                                   Assistant Attorney General

Cooper Law Offices                                   Charleston, West Virginia
Bridgeport, West Virginia                            Counsel for the Respondent
Counsel for the Petitioner

JUSTICE LOUGHRY delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT


               1. “In contrast to a review of the circuit court’s factual findings, the ultimate

determination as to whether a search or seizure was reasonable under the Fourth Amendment

to the United States Constitution and Section 6 of Article III of the West Virginia

Constitution is a question of law that is reviewed de novo. . . . Thus, a circuit court’s denial

of a motion to suppress evidence will be affirmed unless it is unsupported by substantial

evidence, based on an erroneous interpretation of the law, or, based on the entire record, it

is clear that a mistake has been made.” Syl. Pt. 2, in part, State v. Lacy, 196 W.Va. 104, 468
S.E.2d 719 (1996).



               2. “When reviewing a ruling on a motion to suppress, an appellate court should

construe all facts in the light most favorable to the State, as it was the prevailing party below.

Because of the highly fact-specific nature of a motion to suppress, particular deference is

given to the findings of the circuit court because it had the opportunity to observe the

witnesses and to hear testimony on the issues. Therefore, the circuit court’s factual findings

are reviewed for clear error.” Syl. Pt. 1, State v. Lacy, 196 W.Va. 104, 468 S.E.2d 719

(1996).



               3. “‘Where a person voluntarily and knowingly consents to a search of his

premises, such a search may be conducted in the absence of a search warrant.’ Syllabus


                                                i
Point 1, State v. Basham, 159 W.Va. 404, 223 S.E.2d 53 (1976).” Syl. Pt. 1, State v.

Hambrick, 177 W.Va. 26, 350 S.E.2d 537 (1986).



              4. “The State and Federal Constitutions prohibit only unreasonable searches

and seizures and there are numerous situations in which a search and seizure warrant is not

needed, such as . . . property that has been abandoned, as well as searches and seizures made

that have been consented to.” Syl. Pt. 1, in part, State v. Angel, 154 W.Va. 615, 177 S.E.2d
562 (1970).



              5. “‘The Fourth Amendment of the United States Constitution, and Article III,

Section 6 of the West Virginia Constitution protect an individual’s reasonable expectation

of privacy.’ Syl. Pt. 7, State v. Peacher, 167 W.Va. 540, 280 S.E.2d 559 (1981).” Syl. Pt.

1, Wagner v. Hedrick, 181 W.Va. 482, 383 S.E.2d 286 (1989).



              6. “Both the Fourth Amendment to the United States Constitution and Article

III, Section 6 of the West Virginia Constitution provide that no warrant shall issue except

upon probable cause supported by oath or affirmation.” Syl. Pt. 3, State v. Adkins, 176

W.Va. 613, 346 S.E.2d 762 (1986).



              7. “Probable cause for the issuance of a search warrant exists if the facts and

circumstances provided to a magistrate in a written affidavit are sufficient to warrant the

                                             ii
belief of a prudent person of reasonable caution that a crime has been committed and that the

specific fruits, instrumentalities, or contraband from that crime presently may be found at a

specific location. It is not enough that a magistrate believes a crime has been committed.

The magistrate also must have a reasonable belief that the place or person to be searched will

yield certain specific classes of items. There must be a nexus between the criminal activity

and the place or person searched and thing seized. The probable cause determination does

not depend solely upon individual facts; rather, it depends on the cumulative effect of the

facts in the totality of circumstances.” Syl. Pt. 3, State v. Lilly, 194 W.Va. 595, 461 S.E.2d
101 (1995).



               8.   “A search warrant affidavit is not invalid even if it contains a

misrepresentation, if, after striking the misrepresentation, there remains sufficient content to

support a finding of probable cause. Probable cause is evaluated in the totality of the

circumstances.” Syl. Pt. 2, State v. Lilly, 194 W.Va. 595 461 S.E.2d 101 (1995).



               9. “‘To warrant a change of venue in a criminal case, there must be a showing

of good cause therefor, the burden of which rests on the defendant, the only person who, in

any such case, is entitled to a change of venue. The good cause aforesaid must exist at the

time application for a change of venue is made. Whether, on the showing made, a change

of venue will be ordered, rests in the sound discretion of the trial court; and its ruling thereon

will not be disturbed, unless it clearly appears that the discretion aforesaid has been abused.’

                                               iii
Syl. pt. 2, State v. Wooldridge, 129 W.Va. 448, 40 S.E.2d 899 (1946).” Syl. Pt. 2, State v.

Williams, 172 W.Va. 295, 305 S.E.2d 251 (1983).



               10. “Widespread publicity, of itself, does not require change of venue, and

neither does proof that prejudice exists against an accused, unless it appears that the

prejudice against him is so great that he cannot get a fair trial.” Syl. Pt. 1, State v. Gangwer,

169 W.Va. 177, 286 S.E.2d 389 (1982).



               11. “One of the inquiries on a motion for a change of venue should not be

whether the community remembered or heard the facts of the case, but whether the jurors had

such fixed opinions that they could not judge impartially the guilt or innocence of the

defendant.” Syl. Pt. 3, State v. Derr, 192 W.Va. 165, 451 S.E.2d 731 (1994).



               12. “Whether a change of venue is warranted rests in the sound discretion of

the trial court, and its ruling thereon will not be disturbed, unless it clearly appears that such

discretion has been abused.” Syl. Pt. 2, State v. Gangwer, 169 W.Va. 177, 286 S.E.2d 389

(1982).



               13. “A criminal defendant has the right under the Due Process Clause of our

State and Federal Constitutions not to be forced to trial in identifiable prison attire.” Syl. Pt.

2, in part, State ex rel. McMannis v. Mohn, 163 W.Va. 129, 254 S.E.2d 805 (1979).

                                               iv
             14. “A criminal defendant has the right, absent some necessity relating to

courtroom security or order, to be tried free of physical restraints.” Syl. Pt. 3, State v.

Brewster, 164 W.Va. 173, 261 S.E.2d 77 (1979).




                                            v
LOUGHRY, Justice:



              The petitioner, Ennis C. Payne II, appeals the January 29, 2015, order of the

Circuit Court of Harrison County through which he was sentenced to life imprisonment with

mercy for his first degree murder conviction to be followed by one to five years

imprisonment for his conspiracy to commit burglary conviction. Seeking to set aside his

convictions, the petitioner challenges the denial of his motions to suppress evidence and to

change venue; his appearance in the courtroom in jail attire and restraints during jury voir

dire; and cumulative error. Following a careful review of the briefs, the arguments of

counsel, the record submitted, and the applicable law, this Court finds no reversible error and

affirms the petitioner’s convictions.



                          I. Facts and Procedural Background1

               In the early fall 2012, the petitioner and Darnell Bouie were arrested in

connection with the death of Jayar Poindexter. On May 7, 2013, a Harrison County grand

jury returned indictment No. 13-F-112-3 charging the petitioner2 with first degree murder in




       1
        The facts and procedural background as set forth herein have been gleaned from the
transcripts of the suppression hearings and trial.
       2
       Also charged in the indictment was Darnell Bouie. Bouie’s trial occurred in the
Spring of 2014. This Court affirmed Bouie’s felony-murder and conspiracy to commit
burglary convictions in State v. Bouie, 235 W.Va. 709, 776 S.E.2d 606 (2015).

                                              1
violation of West Virginia Code § 61-2-1 (2014)3 and conspiracy to commit burglary in

violation of West Virginia Code §§ 61-3-11 (2014)4 and §61-10-31 (2014).5 They were

tried separately.6 The petitioner’s trial occurred over the course of five days in November

2014 during which the State proceeded on a theory of felony-murder with the predicate

felony being the conspiracy to commit burglary. The State presented the testimony of thirty-

       3
        West Virginia Code § 61-2-1 provides, in part:

                     Murder by poison, lying in wait, imprisonment, starving,
              or by any willful, deliberate and premeditated killing, or in the
              commission of, or attempt to commit, arson, kidnapping, sexual
              assault, robbery, burglary, breaking and entering, escape from
              lawful custody, or a felony offense of manufacturing or
              delivering a controlled substance as defined in article four,
              chapter sixty-a of this code, is murder of the first degree.
       4
        West Virginia Code § 61-3-11 provides, in part:

              (a) Burglary shall be a felony and any person convicted thereof
              shall be confined in the penitentiary not less than one nor more
              than fifteen years. If any person shall, in the nighttime, break
              and enter, or enter without breaking, or shall, in the daytime,
              break and enter, the dwelling house, or an outhouse adjoining
              thereto or occupied therewith, of another, with intent to commit
              a crime therein, he shall be deemed guilty of burglary.
       5
        West Virginia Code § 61-10-31 provides, in part:

              It shall be unlawful for two or more persons to conspire (1) to
              commit any offense against the State if . . . one or more of such
              persons does any act to effect the object of the conspiracy.
              ....
                      Any person who violates the provisions of this section by
              conspiring to commit an offense against the State which is a
              felony . . . shall be guilty of a felony.
       6
        See n.2, supra.

                                             2
two witnesses and seventy-three of its exhibits were admitted into evidence.7 The petitioner

presented the testimony of one witness, and his five exhibits were admitted into evidence.

The petitioner did not testify.



              The evidence at trial demonstrated that during the evening of January 12, 2010,

Darnell Bouie, Michael Thomas, and Michael Moran traveled to the Ordinary Bar in

Clarksburg, West Virginia. At approximately 12:51 a.m. on January 13, 2010, security

cameras in the area captured the petitioner, Ennis Payne, entering the same bar. At that time,

he was wearing a Pittsburgh Pirates “P” baseball hat and dark Timberland-type boots.



              Around 3:00 a.m., the petitioner, Bouie, Moran, and Thomas left the Ordinary

Bar traveling in two vehicles, a car belonging to Thomas and a truck that Leonard Hickey

had loaned to Bouie that evening at the Ordinary Bar. Although Hickey had left the bar

earlier that evening, he later rejoined the group, after which the men traveled in the two

vehicles to the Quarry Apartments located on Overlook Drive in Clarksburg, West Virginia.

After arriving at the Quarry Apartments, where the victim resided, the petitioner and Bouie

exited the vehicles, while the other men waited inside the vehicles for their return. Moran



       7
        The State’s exhibits included various photographs of the crime scene, surveillance
videos, screen shots taken from surveillance videos, shoe castings taken at the crime scene,
the .25 caliber bullet taken from the victim, the .25 caliber casing found at the crime scene,
an ammunition magazine containing four .25 caliber cartridges, and other evidence, as
discussed infra.

                                              3
testified that after waiting for some time, he exited Thomas’ car to see where the petitioner

and Bouie had gone but, after walking for only a few seconds, he saw the petitioner and

Bouie walking quickly back to the vehicles.



              Jennifer Hall, the victim’s girlfriend at the time of his death, testified that she

had been asleep in bed on the night in question when she awoke to find the victim and

another person, whom she could not see, struggling at the bedroom window. She stated that

the victim stopped struggling and fell to the floor in a “frog-like” position.8 In an effort to

conceal herself, Ms. Hall hid on the floor near the bottom of the bed. Her call to 911 was

made at 3:30 a.m. that morning. She testified that she did not alter the crime scene or

anything else in the apartment prior to the arrival of the Clarksburg Police. The victim died

of a gunshot wound to his chest.9



              Officers responded to the crime scene. Photographs and cast molds were taken

of footprints10 discovered in the snow leading both to and from the victim’s bedroom

       8
        Hall testified at trial that she could not recall either seeing a gun or hearing a gunshot.
       9
        One of the petitioner’s relatives testified that the petitioner came to see him a couple
of days after the murder; that the petitioner told him that he shot the victim in a “robbery
gone bad”; that he did not think anyone was home at the victim’s apartment; and that
someone “ended up dead.” When asked whether the petitioner had indicated the purpose of
the robbery, the relative stated, “Money, drugs, money, I don’t know.”
       10
        Surveillance video footage showed that Bouie was the only person in the group
wearing sneakers on the night in question. An expert witness for the State identified one of
                                                                              (continued...)

                                                4
window.11 Photographs were also taken of the victim’s bedroom window, which the officers

discovered half-raised with the screen “cut or torn.” A .25 caliber casing was recovered at

the scene. Later that day, a resident of the apartment complex informed police that he had

observed a Pittsburgh Pirates “P” baseball hat on the grounds of the apartment complex

around 7:30 a.m. that morning. The police recovered the hat. Surveillance video taken prior

to the crime on January 13, 2010, showed the petitioner near the Quarry Apartments wearing

a baseball cap.



              The evidence at trial showed that after the petitioner and the other men left the

Quarry Apartments, they traveled to a nearby Go-Mart, where security cameras captured

their arrival at 3:35 a.m. The gas station video depicts the petitioner wearing what appears

to be dark boots and a jacket with white stripes, but without the Pittsburgh Pirates hat that

area surveillance cameras had captured him wearing earlier that evening. Thereafter, the

petitioner was dropped off at the home of his friend, Timothy Starks, where Starks resided

with his wife and children. The petitioner had been staying “off and on” in the first floor



       10
         (...continued)
the sets of footprints as belonging to a Nike tennis shoe.
       11
         The petitioner’s trial counsel stated during closing arguments that Moran killed the
victim, citing Moran’s ownership of footwear within one size of the petitioner’s shoe size and
similar to the footprints found outside the victim’s bedroom window. The petitioner’s
counsel also noted the possible presence–as documented in police photographs–of a cigarillo
filter on the victim’s exterior windowsill. Both Moran and the petitioner were known to
smoke cigarillos.

                                              5
“living room area” of Starks’ home over a fairly short period of time, “crashing there when

he needed to.”12 Starks testified that when the petitioner arrived around 4:00 a.m. that

morning, the petitioner was carrying two guns. When Starks awoke later that morning, the

petitioner was gone without any indication as to whether he would return. The petitioner left

behind a cell phone and a Carhartt-type jacket13 slung over a chair in the foyer of the first

floor living area of Starks’ home.



              On January 15, 2010, Clarksburg Police Officer Mike Fazzini14 went to Starks’

home15 to inquire as to the petitioner’s whereabouts. Starks did not know where the

petitioner was, but asked whether he should keep or dispose of the petitioner’s Carhartt

jacket that the petitioner had left behind on a chair in the foyer of Starks’ home. Fazzini told

Starks that he should “hang onto” the jacket and then contacted Detective Wygal, who came

to Starks’ residence. Thereafter, Starks signed a consent-to-search form for the first floor

living, kitchen, and downstairs bathroom of his home. Upon executing the search, Starks



       12
        This particular testimony was given by Starks during a suppression hearing.
       13
         This jacket is referred to as both a “Carhartt jacket” and a “Carhartt-type jacket.”
For ease of reference, we refer to it as either a “Carhartt jacket” or “jacket” for purposes of
this opinion.
       14
         Because nearly five years passed between the victim’s murder and the petitioner’s
trial, many officers with the Clarksburg Police Department had changed ranks or jobs. For
purposes of this opinion, we use their ranks and titles at the time of the victim’s murder.
       15
        The record indicates that Fazzini and Starks were friends, having known each other
since childhood.

                                               6
confirmed that the Carhartt jacket on a chair in the foyer of the lower living area belonged

to the petitioner. Inside a jacket pocket, Fazzini found an ammunition magazine containing

four .25 caliber cartridges and court documents bearing the petitioner’s name. The officers

seized the jacket and its contents.



              On January 24, 2010, Clarksburg Police Sergeant Joshua Cox, the lead

detective on the case, filed an Affidavit and Complaint for Search Warrant (hereinafter

“affidavit”) for a “white one story residence” located at 118 Anderson Street, Clarksburg,

West Virginia, which is where the petitioner resided.16 The items sought by Sergeant Cox

were a “black jacket with white stripes on the sleeve and white stripes around the collar,

boots or shoes, and any .25 caliber firearm, .25 caliber ammunition or container, knife, box

cutter, cell phone, pager, any clothing bearing blood stains and any gray shirts.” A circuit

court judge issued the search warrant and, during the execution of the warrant, officers

discovered and seized, among other items, two pairs of Timberland boots–one black pair

(size 10.5) and one tan pair (size 8.5)–and a pair of white Nike tennis shoes (size 9). During

trial, an expert for the State testified that the petitioner’s size 10.5 Timberland boots fit the


       16
         When questioned during a suppression hearing as to how he knew the petitioner’s
address, Sergeant Cox testified, as follows:

              Q. How were you aware that 118 Anderson Street was, in fact,
              the residence of the defendant?
              A. Because I’ve known E.C. [Ennis Payne] practically all of my
              life and also we - - I ran his driver’s license or his ID number
              and it came back to 118 Anderson Street.

                                               7
impression of the boot taken at the crime scene, although he could not determine whether the

petitioner’s boots actually made the impression given the absence of any individual features

in either the boots or the impression.



              In November 2010, Sergeant Cox traveled to a federal correctional facility17

to execute a search warrant for the petitioner’s DNA18 and to ascertain the petitioner’s foot

size. Sergeant Cox advised the petitioner that his DNA was being obtained to compare it to

DNA recovered from the Pittsburgh Pirates hat found at the Quarry Apartments. The

petitioner admitted the hat belonged to him, but added that other persons also wore the hat.

While Sergeant Cox was measuring the petitioner’s foot, the petitioner volunteered that he

wore a “ten something.”



              During pretrial hearings held on February 12 and 18, 2014, the trial court

received evidence on the petitioner’s motions to suppress the Carhartt jacket and the

ammunition magazine, which had been seized at Starks’ residence, as well as the evidence

seized during the execution of the search warrant at the petitioner’s home. Sergeant Cox

recited the evidence recovered at the crime scene, the images that had been captured on the



       17
        The petitioner was incarcerated in the facility on unrelated federal firearms charges.
       18
        Investigators wanted a sample of the petitioner’s DNA to compare with DNA that
was taken from the shoes seized at the petitioner’s home and from the Pittsburgh Pirates hat
recovered at the Quarry Apartments.

                                             8
night in question by various surveillance cameras, and the evidence recovered through the

execution of the search warrant at the petitioner’s residence, including boots and tennis

shoes.19 Sergeant Cox testified that his affidavit seeking the search warrant for the

petitioner’s residence contained facts within his personal knowledge and was based upon

probable cause. Officer Fazzini and Detective Wygal testified regarding their search of the

first floor of Starks’ home with Starks’ written consent during which the petitioner’s Carhartt

jacket and the .25 caliber ammunition magazine were found. Starks’ testimony corroborated

that given by Fazzini and Wygal, including his consent to the search of his residence.



              By order entered on May 16, 2014, the trial court denied the petitioner’s

motions to suppress. Regarding the evidence seized at Starks’ residence, the trial court found

that Starks had authority to consent to the search of the first floor of his home where the

petitioner had stayed and where the jacket and ammunition magazine were found. Regarding

the evidence seized from the petitioner’s residence, the trial court found that under the

totality of the circumstances, particularly the surveillance video that placed the petitioner

near the victim’s residence at the time he was murdered, there was sufficient information in

Sergeant Cox’s affidavit to support a finding of probable cause for the issuance of the search

warrant.



       19
        Sergeant Cox also described telephone communications made by the petitioner while
he was incarcerated at the North Central Regional Jail during which he threatened witnesses,
including Starks, who confirmed the threat during his testimony.

                                              9
              The record reflects that throughout this criminal proceeding, the petitioner

refused to appear in court for hearings and other proceedings, refused to leave his jail and/or

courthouse holding cell,20 refused to meet with his counsel, and made threats towards his

counsel and their families, as well as witnesses.21 He also previously threatened courtroom

security 22 when he indicated that if he did not get want he wanted, he would grab a deputy’s

       20
        During a pre-trial hearing held on May 27, 2014, the trial judge observed

              Well, there has been a history of Mr. Payne . . . refusing to come
              out of his cell, refusing to appear in court, and as the Court
              recalls at least on one occasion, he battered an inmate, I hear, in
              the holding facility when he was scheduled for a court
              appearance in this case.
       21
         The petitioner repeatedly sought new counsel, which resulted in four attorneys being
removed from his case, new counsel being appointed, and five trial dates being continued.
The petitioner also filed several pro se motions requesting new counsel, claiming counsel had
a conflict of interest because he had threatened their lives and the lives of their families.
       22
        An example of the petitioner’s recalcitrance and disrespect is reflected in the
following exchange that took place during the May 27, 2014, pre-trial hearing after defense
counsel advised the trial court that the petitioner did not wish to proceed in court that day:

              Judge: Any suggestions you [defense counsel] have to resolve
              this matter?
              Defense Counsel: . . . My primary concern is that Mr. Payne
              receive a fair trial.
              Judge: Well, that the Court’s concern and that’s been the
              Court’s concern all along. And the Court’s advised Mr. Payne
              previously on the record that he’s his own worst enemy, that he
              needs to cooperate with his attorney.
              Petitioner: Motherf--ker, I have been cooperating with my
              Goddamn attorney.
              Judge: Mr. Payne, you be quiet.
              Petitioner: I ain’t got to hear that shit. I’ll say what the f--k I
              want.
                                                                                    (continued...)

                                              10
gun.23 Based on this history, the trial judge advised the petitioner, immediately before jury

voir dire began on November 3, 2014, as follows:

                      Mr. Payne, the Court is obviously concerned with some
              of the actions that have taken place here, and some of the
              comments that have been made by you. However, the Court is
              going to do something that it hasn’t done before, and that is I’m
              going to sign an order directing that in order to preserve your
              fair - - your right to a fair trial and have you not appear in
              orange or in leg shackles or handcuffs, I’m going to sign an
              order directing that what’s known as locomotion restrictive
              humane leg restraints be put on, and they be put on underneath


       22
        (...continued)
              Judge: You be quiet.
              Petitioner: Whatever.
              Judge: You be quiet.
              Petitioner: What are you going to do throw me in jail?
              Judge: Sir, I told you to be quiet and I expect you to be quiet
              and let your attorney talk.
              Petitioner: You going to put me in jail?
              Judge: I’ll address you in a minute.
              Petitioner: Raising your voice don’t mean nothing. It just means
              you lose control.
              Judge: I am in control, sir.
              Petitioner: You ain’t in control of nothing. You just talking
              cause you got a pair of lips.
       23
        The petitioner articulated this threat during a telephone call that he made from the
regional jail. During the May 27, 2014, pre-trial hearing, Sergeant Graeber, the officer
charged with courtroom security, proffered the following opinion when the trial judge asked
whether he believed the petitioner posed a security risk:

              Sgt. Graeber: I think it’s obviously a concern of mine and my
              deputies knowing that he has nothing to lose at this point; that
              if he’s made threats to grab a deputy’s weapon[,] it’s a danger
              to everybody in this courtroom and the general public of
              Harrison County who is visiting the building. There may be an
              issue with safety concerns.

                                             11
              your street clothing so that the jury cannot see or have any idea
              that those are being used.

                      However, in the event that you do not cooperate with
              those devices being installed, or if you refuse to change in[to]
              street clothes, then the Court will direct the bailiffs to bring you
              to the courtroom for the jury trial in jail clothing and shackles
              and handcuffs, which will remain on throughout the trial.

                                            ••••

                      So the choice is yours at this point in time. The Court’s
              tried to accommodate you as much as what it can. But this case
              is going to trial, and hopefully you’ll realize, as the Court’s told
              you in the past, that the only person you’re going to be hurting
              is yourself.

The petitioner was then placed in the custody of the bailiff to allow him to put on the humane

restraints and street clothes. Soon thereafter, the petitioner’s counsel reported to the trial

court that counsel had met with the petitioner, who refused to change into the street clothes

and the humane restraints that were made available to him. Counsel further stated that when

he advised the petitioner that he should do so, the petitioner responded that he “wo[uld]n’t

be up there for long,” which counsel interpreted as the petitioner’s intent “to try to create

some chaos” when he came into the courtroom. Upon receiving this information, the trial

judge stated, as follows:

              The defendant has left this Court with no choice but based upon
              his attitude, his demeanor, comments he’s made, and his actions,
              refusing to come out of his cell on occasion, refusing to be
              brought to hearings, refusing to meet with his counsel, and his
              now refusal to change into street clothes. This is not the first
              time that the defendant has done this with the case set for trial.
              The Court is left with no choice but to have him brought to the
              courtroom in his jail clothing with shackles and handcuffs . . . .

                                              12
Thereafter, the petitioner was brought into the courtroom wearing jail attire, shackles, and

handcuffs, and the jury voir dire began. The trial judge admonished the jury venire with the

following instruction:

                      Ladies and gentlemen of the jury, you will note that the
              defendant is in jailhouse clothing and handcuffs and shackles.
              The reason for this is of no concern to you, and shall not be
              considered by you for any reason in arriving at your verdict in
              this case.
                      In fact, you shall not discuss this aspect of the case at any
              time during your deliberations. The defendant is presumed under
              the law to be innocent of all charges, and the only way the
              defendant can be convicted of anything is if the State of West
              Virginia produces sufficient evidence by the testimony of
              witnesses and/or various exhibits to prove beyond a reasonable
              doubt each and every element of the offenses charged. Then and
              only then, may you find the defendant guilty of any offense.
                     Again, you are to make no reference nor speculate as to
              why the defendant may be in custody at this time.
                      Do each of you understand and agree that you will give
              no consideration to his appearance in this case in arriving at
              your verdict if you are selected to serve on the jury for the trial
              of this case?

The entire jury pool answered in the affirmative.



              Several months prior to jury voir dire, the petitioner had filed a motion for a

change of venue due to pre-trial publicity.24 The State opposed the motion, asserting the

petitioner had failed to put forth any evidence, other than stories reported in local media, that

“there exists in this County a prejudice against [the petitioner] so great that he cannot obtain


       24
         The appendix record includes several news articles regarding the murder.

                                               13
a fair and impartial trial in this County,” or that “a present hostile sentiment exists against

[the petitioner], extending throughout the entirety of Harrison County.” The trial court

deferred ruling on the motion until jury selection. During voir dire, when questioned

regarding their prior knowledge of the case, only two members of the jury pool indicated

they had some prior knowledge based on news coverage; both stated they had formed no

opinion of the case, nor could they recall specific information derived from the news

articles.25



               Following the presentation of evidence, the jury returned its verdict finding the

petitioner guilty of first degree murder with a recommendation of mercy and conspiracy to

commit burglary. The petitioner directed his counsel not to file a post-trial motion for a new

trial.26 This appeal followed.



                                   II. Standard of Review




        25
         One of these two jurors was selected to sit on the petitioner’s jury.
        26
         Notwithstanding the failure to move for a new trial, we find the errors assigned were
fully developed, carefully considered, and ruled upon by the trial court during pre-trial
proceedings below. Accordingly, we will address the same. See Syl. Pt. 4, State v. Jessie,
225 W.Va. 21, 689 S.E.2d 21 (2009) (“Although this Court has held that a defendant may
not assign an error for the first time on appeal that could have been presented initially for
review in a post-trial motion, failure to raise an issue in a post-trial motion will not prevent
this Court from entertaining that issue on appeal where it is clear that the trial court carefully
and completely considered that specific issue in a pre-trial motion.”).

                                               14
              The petitioner assigns errors that involve varying standards of review.

Accordingly, we will set forth those standards in our discussion of each issue as we proceed

to determine whether the petitioner is entitled to relief from his convictions.



                                       III. Discussion

              The petitioner seeks to overturn his convictions on grounds related to the denial

of his motions to suppress evidence and to change venue, as well as his appearance in

restraints and jail attire during jury voir dire. We address each of these assignments of error,

in turn, below.



                                   A. Search and Seizure

              The petitioner asserts the trial court erred by refusing to suppress the evidence

seized during the police search of Starks’ residence with Starks’ consent. Citing United

States v. Matlock, 415 U.S. 164 (1974), the petitioner argues that consent to search an item

of personal property can only be given by someone with “common authority” over, or other

sufficient relationship with, the item to be inspected, and that any notion that he abandoned

his jacket would eviscerate the principles announced in Matlock. Maintaining that Starks

was neither a user nor possessor of the jacket at the time it was searched, the petitioner

contends that while the police could observe the jacket and notice things in plain view, the

officers exceeded the scope of the consent search and trespassed upon his jacket by seizing

items from a pocket of the jacket, rendering such evidence inadmissible at trial.

                                              15
                Relying upon State v. Dorsey, 234 W.Va. 15, 762 S.E.2d 584 (2014), the State

asserts there was no error because an overnight guest has a privacy interest when staying in

another’s home against everyone but the host and those whom the host permits to enter his

or her home. The State asserts the petitioner abandoned any privacy interest he had in his

jacket by leaving it behind in a common area of Starks’ home with no indication that he ever

planned to return or to retrieve it. Thus, the State maintains that any expectation of privacy

the petitioner maintained in his jacket had already been forfeited by him at the time Starks

consented to the search of his residence.



                In determining whether the seizure of the petitioner’s jacket and its contents

was constitutionally reasonable and whether the circuit court correctly denied the petitioner’s

motion to suppress the evidence recovered from the jacket, our standard of review is plenary:

                       In contrast to a review of the circuit court’s factual
                findings, the ultimate determination as to whether a search or
                seizure was reasonable under the Fourth Amendment to the
                United States Constitution and Section 6 of Article III of the
                West Virginia Constitution is a question of law that is reviewed
                de novo. . . . Thus, a circuit court’s denial of a motion to
                suppress evidence will be affirmed unless it is unsupported by
                substantial evidence, based on an erroneous interpretation of the
                law, or, based on the entire record, it is clear that a mistake has
                been made.

Syl. Pt. 2, in part, State v. Lacy, 196 W.Va. 104, 468 S.E.2d 719 (1996). We have also

observed that

                       [w]hen reviewing a ruling on a motion to suppress, an
                appellate court should construe all facts in the light most

                                                16
              favorable to the State, as it was the prevailing party below.
              Because of the highly fact-specific nature of a motion to
              suppress, particular deference is given to the findings of the
              circuit court because it had the opportunity to observe the
              witnesses and to hear testimony on the issues. Therefore, the
              circuit court’s factual findings are reviewed for clear error.

Id. at 107, 468 S.E.2d at 722, syl. pt. 1.



              While the United States Supreme Court has recognized that an overnight guest

has a legitimate expectation of privacy in a host’s home, the Court also observed that “[f]rom

the overnight guest’s perspective, . . . his possessions will not be disturbed by anyone but his

host and those his host allows inside.” Minnesota v. Olson, 495 U.S. 91, 99 (1990)

(emphasis added). Courts have found, based on this observation in Olson, that an overnight

guest cannot challenge a search and seizure under the Fourth Amendment when their host

has consented to the police search. See, e.g., United States v. Isom, 588 F.2d 858 (2d

Cir.1978) (finding no violation of defendant’s Fourth Amendment rights where owner

consented to search of home in which defendant stayed intermittently); Wigley v. State, 44
S.W.3d 751, 754 (Ark. Ct. App. 2001) (finding defendant, as overnight guest in home, did

not have reasonable expectation of privacy because “an overnight guest has no reasonable

expectation of privacy when the host consents to the search”).



              Here, Starks voluntarily consented to a police search of the first floor of his

home. “‘Where a person voluntarily and knowingly consents to a search of his premises,


                                              17
such a search may be conducted in the absence of a search warrant.’ Syllabus Point 1, State

v. Basham, 159 W.Va. 404, 223 S.E.2d 53 (1976).” Syl. Pt. 1, State v. Hambrick, 177 W.Va.

26, 350 S.E.2d 537 (1986). Further, “[t]he State and Federal Constitutions prohibit only

unreasonable searches and seizures and there are numerous situations in which a search and

seizure warrant is not needed, such as . . . property that has been abandoned, as well as

searches and seizures made that have been consented to.” Syl. Pt. 1, in part, State v. Angel,

154 W.Va. 615, 177 S.E.2d 562 (1970).



              Because “Fourth Amendment rights are personal rights [that] . . . may not be

vicariously asserted[,]”27 “we must begin our analysis by first determining whether the

petitioner has standing to make a claim for violation of his rights under the Fourth

Amendment and Section 6 of Article III of the West Virginia Constitution as a result of the

search and seizure of evidence from [Starks’] residence.” Dorsey, 234 W.Va. at 21, 762
S.E.2d at 590. “‘The Fourth Amendment of the United States Constitution, and Article III,

Section 6 of the West Virginia Constitution protect an individual’s reasonable expectation

of privacy.’ Syl. Pt. 7, State v. Peacher, 167 W.Va. 540, 280 S.E.2d 559 (1981).” Syl. Pt.

1, Wagner v. Hedrick, 181 W.Va. 482, 383 S.E.2d 286 (1989). In this regard, we have

recognized that “[a] claim of protection under the Fourth Amendment and the right to

challenge the legality of a search depends not upon a person’s property right in the invaded



       27
        Alderman v. United States, 394 U.S. 165, 174 (1969).

                                             18
place or article of personal property, but upon whether the person has a legitimate

expectation of privacy in the invaded place or thing.” Hedrick, 181 W.Va. at 487, 383
S.E.2d at 291 (citing Katz v. United States, 389 U.S. 347, 353 (1967)). Consequently, “if a

person is in such a position that he cannot reasonably expect privacy, a court may find that

an unreasonable Fourth Amendment search has not taken place.” Hedrick, 181 W.Va. at 487,
383 S.E.2d at 291.



              With specific regard to the seizure of the petitioner’s jacket and its contents,

which he left behind in Starks’ home, we observe that

              [t]he touchstone of Fourth Amendment analysis is whether a
              person has a “constitutionally protected reasonable expectation
              of privacy.” Katz v. United States, 389 U.S. 347, 360, 88 S. Ct.
507, 516, 19 L. Ed. 2d 576 (1967) (Harlan, J., concurring). Katz
              posits a two-part inquiry: first, has the individual manifested a
              subjective expectation of privacy in the object of the challenged
              search? Second, is society willing to recognize that expectation
              as reasonable?

California v. Ciraolo, 476 U.S. 207, 211 (1986). Under this two-party inquiry, our analysis

does not turn on whether the petitioner retained an ownership interest in the jacket, but

whether he retained a reasonable expectation of privacy in the jacket and its contents.

Critically, the petitioner “b[ore] the burden of proving not only that the search of [his jacket]

was illegal, but also that he had a legitimate expectation of privacy in that [jacket].”

Rawlings v. Kentucky, 448 U.S. 98, 104 (1980); see also Rakas v. Illinois, 439 U.S. 128, 131




                                               19
n.1 (1978) (“The proponent of a motion to suppress has the burden of establishing that his

own Fourth amendment rights were violated by the challenged search and seizure.”).



              Relying upon Matlock,28 the petitioner asserts that Starks could consent to the

search of his own home, but not to the search of the petitioner’s jacket. The petitioner relies

upon cases addressing whether a person could consent to the search of the interior of a closed

item that belonged to someone else, such as a briefcase found in the locked trunk of a

vehicle29 and a footlocker located in the defendant’s bedroom.30 However, the relevant

inquiry is not whether the pocket of the petitioner’s jacket is a closed “container,” but

whether the petitioner had a reasonable expectation of privacy in the jacket at the time of the

search and seizure. As we recently explained,

                “one who asserts a Fourth Amendment violation must
              demonstrate a ‘reasonable expectation of privacy’ in the subject
              of the seizure. That expectation is to be measured both
              subjectively and by an objective standard of reasonableness.”
              Marano v. Holland, 179 W.Va. 156, 163, 366 S.E.2d 117, 124
              (1988). Thus, an expectation of privacy is legitimate when an
              individual demonstrates that he or she personally has an
              expectation of privacy in the place searched, and also
              demonstrates that the expectation is reasonable. Rakas v.
              Illinois, 439 U.S. 128, 143-44, 99 S. Ct. 421, 58 L. Ed. 2d 387
              (1978). In order for an expectation to be “reasonable” it must
              have “a source outside of the Fourth Amendment, either by
              reference to concepts of real or personal property law or to

       28
        United States v. Matlock, 415 U.S. 164 (1974).
       29
        United States v. Infante-Ruiz, 13 F.3d 498 (1st Cir. 1994).
       30
        United States v. Block, 590 F.2d 535 (4th Cir. 1978).

                                              20
               understandings that are recognized and permitted by society.”
439 U.S. at 143-144 n.12, 99 S. Ct. 421. In other words, the
               individual’s subjective expectation of privacy must be “one that
               society is prepared to recognize as ‘reasonable.’” Id.

Dorsey, 234 W.Va. at 22, 762 S.E.2d at 591.



               In determining whether the petitioner met his burden of proving that he had a

legitimate expectation of privacy in the jacket, we examine the evidence presented at the

suppression hearing31 through a “highly fact-specific” lens. Lacy, 196 W.Va. at 107, 468
S.E.2d at 722, syl. pt. 1, in part. Importantly, such facts are to be “construe[d] . . . in the light

most favorable to the State.” Lacy, 196 W.Va. at 107, 468 S.E.2d at 722, syl. pt. 1, in part.



               Construing the facts of the case at bar in the light most favorable to the State,

we find the petitioner failed in his burden of proving that he had a reasonable expectation of

privacy in his jacket and, thus, lacks standing to challenge the search. The suppression

hearing evidence demonstrated that Starks bailed the petitioner out of jail at the end of

December of 2009,32 after which the petitioner “just kind of hung out” with the Starks family



       31
         See State v. Buzzard, 194 W.Va. 544, 552, 461 S.E.2d 50, 58 (1995) (“[T]here is no
authority . . . that upon appellate review, we should consider the . . . testimony at trial in
upholding the trial court’s ruling which arose out of the pre-trial suppression hearing”); State
v. Farley, 192 W.Va. 247, 253-54 n.7, 452 S.E.2d 50, 56-57 n.7 (1994) (“Because the
defendant did not renew his motion to suppress at trial, specifically after he had testified, he
is now foreclosed from using trial testimony to challenge the trial court’s ruling.”).
       32
         This was less than two weeks before the victim’s murder on January 13, 2010.

                                                 21
“a little bit,” sometimes staying at Starks’ house, or he might “stay with somebody else[,]”

“crashing” at Starks’ home “when he needed to.” The evidence also showed that the

petitioner arrived at Starks’ home during the early morning hours of January 13, 2010,

shortly after the murder. When Starks awoke later that same morning, the petitioner was

gone, having relinquished possession of his jacket by leaving it in the foyer of the home, a

common area. The petitioner gave Starks no indication as to whether he would ever return

to Starks’ home, and he left no instructions with regard to his jacket.



              In short, the petitioner could not reasonably have expected that no one would

ever touch or handle his jacket that he had abandoned on a chair in the foyer of Starks’ home,

whether it be Starks, or his wife or children, or people Starks invites into his home, such as

Detective Wygal and Officer Fazzini. Other courts are in agreement that persons by their

acts and deeds can lose any expectation of privacy in personal items. See Brown v. United

States, 97 A.3d 92, 96 (D.C. 2014) (citing United States v. Boswell, 347 A.2d 270, 274 (D.C.

1975) (“‘The issue is not abandonment in the strict property-right sense but whether the

person prejudiced by the search had voluntarily discarded, left behind, or otherwise

relinquished his interest in the property in question.’”); Hill v. United States, 664 A.2d 347

(D.C. 1995) (finding defendants did not have legitimate expectation of privacy in apartment

where they “sometimes” stayed, where they had stayed previous night, and were good friends

with tenant); State v. Corbin, 957 N.E.2d 849 (Ohio Ct. App. 2011) (finding defendant had

no expectation of privacy in contents of bag he had abandoned in plain view at home of third-

                                             22
party who consented to search of home where defendant was occasional overnight guest );

State v. Francisco, 26 P.3d 1008, 1012 (Wash. Ct. App. 2001) (upholding search and seizure

of gun at mother’s home and observing that “[defendant’s] intermittent use of his mother’s

house as a place to stay overnight, do laundry, and store clothes does not suggest that he had

authority to exclude anyone from the premises or that he could legitimately expect that items

he left there would remain undisturbed.”).



               Under the specific facts and circumstances of the instant matter construed in

the light most favorable to the State, we find no error in the admission of the evidence seized

from Starks’ home. Accordingly, we affirm the trial court’s denial of the motion to suppress.



                          B. Probable Cause for Search Warrant

               The petitioner asserts the trial court erred by denying his motion to suppress

the evidence seized from his residence at 118 Anderson Street because the affidavit seeking

the search warrant lacked a proper nexus between the criminal activity, the place searched,

and the items sought. The petitioner argues that the sufficiency of the affidavit for the

probable cause determination must be based solely on the facts within the four corners of the

affidavit. He contends Sergeant Cox’s affidavit contained no facts to connect 118 Anderson

Street to any of the items or activities described therein; used knowledge of an

uncorroborated hearsay informant regarding phone calls; contained a conclusory statement

that the Pittsburgh Pirates hat found at the scene belonged to the petitioner; and failed to state

                                               23
where and when the petitioner was seen wearing the hat.33 For these reasons, the petitioner

argues that the evidence seized pursuant to the search warrant, including a pair of size 10.5

Timberland boots, should have been suppressed at trial.



               The State responds that the trial court correctly ruled that the evidence seized

from within the petitioner’s home was admissible at trial. The State asserts that reviewing

courts should grant issuing courts deference when reviewing warrants for probable cause,

judging such warrants under the totality of the circumstances. Regarding the statement in

the affidavit that an individual said the petitioner endeavored to phone the victim on the night

of the murder, the State maintains a search warrant is not invalidated merely because it

contains a misrepresentation if, absent the misrepresentation, the balance of the affidavit

supports a finding of probable cause. Arguing there was probable cause for the warrant to

issue, the State cites the strong surveillance video evidence, as described in the affidavit, first

depicting the petitioner wearing the Pirates hat and later showing him without the hat,

combined with the fact that a Pirates hat was found at the crime scene. The State asserts that

the lack of specific locations in the affidavit as to where the petitioner was seen with or

without the hat “bears no weight as to probable cause.” The State also notes that the affidavit

stated the victim was murdered with a .25-caliber gun and that a .25-caliber gun magazine



       33
        Although the petitioner also asserts the affidavit was deficient because it described
the ammunition magazine seized from his jacket, we have already determined that the trial
court was correct in refusing to suppress this evidence.

                                                24
was found in the petitioner’s jacket at a friend’s residence. Lastly, the State asserts the

affidavit sought “specific classes of items,” which the surveillance video evidence indicated

the petitioner possessed.



                 It is well-established that “[b]oth the Fourth Amendment to the United States

Constitution and Article III, Section 6 of the West Virginia Constitution provide that no

warrant shall issue except upon probable cause supported by oath or affirmation.” Syl. Pt.

3, State v. Adkins, 176 W.Va. 613, 346 S.E.2d 762 (1986); see also W.Va.R.Crim.P. 41(c)

(“A warrant shall issue only on an affidavit or affidavits sworn to before the magistrate or

a judge of the circuit court and establishing the grounds for issuing the warrant. If the

magistrate or circuit judge is satisfied that grounds for the application exist, or that there is

probable cause to believe that they exist, that magistrate or circuit judge shall issue a warrant

identifying the property or person to be seized and naming or describing the person or place

to be searched. The finding of probable cause may be based upon hearsay evidence in whole

or in part.”).



                 In the instant matter, Sergeant Cox sought a warrant to search 118 Anderson

Street, Clarksburg, West Virginia, based on the following information set forth in his

affidavit:




                                               25
                     On 01-13-10, around 0330 hrs, Jayar Poindexter was shot
              and killed with a .25 caliber gun at the Overlook Apts34 in
              Harrison County. According to an individual, EC Payne had
              throughout the night attempted to make contact with the victim
              by phone. EC Payne’s Pirate hat was located on the ground,
              across from the victim’s residence. Surveillance video showed
              around 0300 hours EC Payne was wearing the hat. At 0336 hrs,
              EC Payne is observed at the Go Mart in Bridgeport without the
              hat. During a search of the coat belonging to EC Payne at a
              friend’s residence, Officers recovered a .25 auto magazine
              containing bullets.

(Footnote added). In determining whether there was probable cause for the circuit court to

issue the search warrant based upon this affidavit, we are guided by the following principles:

                      Probable cause for the issuance of a search warrant exists
              if the facts and circumstances provided to a magistrate in a
              written affidavit are sufficient to warrant the belief of a prudent
              person of reasonable caution that a crime has been committed
              and that the specific fruits, instrumentalities, or contraband from
              that crime presently may be found at a specific location. It is not
              enough that a magistrate believes a crime has been committed.
              The magistrate also must have a reasonable belief that the place
              or person to be searched will yield certain specific classes of
              items. There must be a nexus between the criminal activity and
              the place or person searched and thing seized. The probable
              cause determination does not depend solely upon individual
              facts; rather, it depends on the cumulative effect of the facts in
              the totality of circumstances.

Syl. Pt. 3, State v. Lilly, 194 W.Va. 595, 461 S.E.2d 101 (1995). Further,




       34
          The Quarry Apartments are located on Overlook Drive. Throughout this criminal
proceeding, witnesses used the names “Overlook Apartments” and “Quarry Apartments” to
refer to the same apartment complex.



                                              26
                      [i]n State v. Thomas, 187 W.Va. 686, 421 S.E.2d 227
               (1992), we quoted approvingly the standard of review of the
               sufficiency of a search warrant affidavit outlined by the United
               States Supreme Court in Illinois v. Gates, 462 U.S. 213, 103
S. Ct. 2317, 76 L. Ed. 2d 527 (1983):

                      [W]e have repeatedly said that after-the-fact
                      scrutiny by the courts of the sufficiency of an
                      affidavit should not take the form of de novo
                      review. A magistrate’s determination of probable
                      cause should be paid great deference by reviewing
                      courts. A grudging or negative attitude by
                      reviewing courts toward warrants, is inconsistent
                      with the Fourth Amendment’s strong preference
                      for searches conducted pursuant to a warrant;
                      courts should not invalidate warrant[s] by
                      interpreting affidavit[s] in a hypertechnical, rather
                      than a commonsense, manner.

State v. Corey, 233 W.Va. 297, 303-04, 758 S.E.2d 117, 123-24 (2014).



               Applying these standards, we find Sergeant Cox’s affidavit established probable

cause for the circuit court to issue the search warrant. While the petitioner characterizes the

reference in the affidavit to the Pirates hat as being conclusory, the affidavit provides that this

hat was discovered on the ground near the victim’s apartment and that surveillance video

captured the petitioner wearing a Pirates hat shortly before the murder, but not wearing it

shortly after the murder. Further, even if we were to remove the statement concerning the

petitioner attempting to call the victim on the night of the murder, we find the balance of the

information in the affidavit was sufficient for the circuit court to find probable cause to issue

the warrant. As we have previously held, “[a] search warrant affidavit is not invalid even if


                                                27
it contains a misrepresentation, if, after striking the misrepresentation, there remains sufficient

content to support a finding of probable cause. Probable cause is evaluated in the totality of

the circumstances.” Syl. Pt. 2, State v. Lilly, 194 W.Va. 595, 461 S.E.2d 101 (1995). The

affidavit further provided that the victim was shot and killed with a .25 caliber gun and that

officers had recovered a .25 caliber ammunition magazine from the jacket the petitioner left

behind at a friend’s home. Based upon the “cumulative effect of the facts in the totality of

circumstances,”35 and viewing the facts in the light most favorable to the prosecution, we find

Sergeant Cox’s affidavit contained ample information establishing probable cause for the

circuit court’s issuance of the search warrant. Accordingly, we find no error in the trial

court’s denial of the petitioner’s motion to suppress the evidence seized during the execution

of the warrant.



                                            C. Venue

               The petitioner asserts the trial court erred by failing to grant his motion for a

change of venue, alleging that newspaper articles and extensive media coverage was so

prejudicial as to warrant either the removal of his trial to another county or a change of venire

by summoning potential jurors from another county. Noting that West Virginia Code § 62-3-

13 (2014) provides that “[a] court may, on the petition of the accused and for good cause

shown, order the venue of the trial of a criminal case in such court to be removed to some



       35
         Lilly, 194 W.Va. at 598, 461 S.E.2d at 104, syl. pt. 3, in part.

                                                28
other county[,]” the petitioner asserts that “good cause shown” means the establishment of a

“present, hostile sentiment” against the accused throughout the county in which the offense

occurred, which precludes the defendant from receiving a fair trial. Although the petitioner

concedes that prejudicial pre-trial publicity alone is insufficient to require a change of venue

and that prejudice must be proven, he maintains that he suffered “substantial prejudice” due

to “extensive and voluminous” media coverage in the community.



              The State responds that the trial court correctly denied the motion as there was

insufficient evidence to support a change of venue. Noting the burden of proof for any change

of venue motion rests with the movant, the State maintains that the decision on whether to

grant a change of venue should not be disturbed on appeal absent a clear abuse of discretion.

The State points out that during voir dire, only two potential jurors recalled hearing news of

the victim’s murder or of the petitioner’s arrest as a suspect; neither had formed an opinion

of the case based upon the news articles; and neither could recall specific information derived

from the news articles.



              It has long been the law in this state that

                      “[t]o warrant a change of venue in a criminal case, there
              must be a showing of good cause therefor, the burden of which
              rests on the defendant, the only person who, in any such case, is
              entitled to a change of venue. The good cause aforesaid must
              exist at the time application for a change of venue is made.
              Whether, on the showing made, a change of venue will be
              ordered, rests in the sound discretion of the trial court; and its

                                              29
              ruling thereon will not be disturbed, unless it clearly appears that
              the discretion aforesaid has been abused.” Syl. pt. 2, State v.
              Wooldridge, 129 W.Va. 448, 40 S.E.2d 899 (1946).

Syl. Pt. 2, State v. Williams, 172 W.Va. 295, 305 S.E.2d 251 (1983).                 Importantly,

“[w]idespread publicity, of itself, does not require change of venue, and neither does proof

that prejudice exists against an accused, unless it appears that the prejudice against him is so

great that he cannot get a fair trial.” Syl. Pt. 1, State v. Gangwer, 169 W.Va. 177, 286 S.E.2d
389 (1982). Moreover, a change of venue will not be granted unless “a present hostile

sentiment against the accused, extending throughout the entire county in which he is brought

to trial[,]” is shown. Syl. Pt. 1, in part, State v. Peacher, 167 W.Va. 540, 280 S.E.2d 559

(1981) (quoting Syl. Pt. 1, State v. Siers, 103 W.Va. 30, 136 S.E. 503 (1927)).



              Here, the trial court delayed ruling on the petitioner’s motion for a change of

venue until after jury voir dire, which ultimately proved unavailing to the petitioner. Indeed,

“[o]ne of the inquiries on a motion for a change of venue should not be whether the

community remembered or heard the facts of the case, but whether the jurors had such fixed

opinions that they could not judge impartially the guilt or innocence of the defendant.” Syl.

Pt. 3, State v. Derr, 192 W.Va. 165, 451 S.E.2d 731 (1994). As the State points out, only two

jurors had any recollection of news coverage of the matter and both indicated, unequivocally,

that they had no fixed opinions regarding the matter.




                                              30
              Although the petitioner asserts that prejudicial newspaper articles were

magnified by the low crime rate in his small community, the fact remains that even if he had

been able to establish that any prejudice existed against him, a change of venue would still

not have been warranted unless he could demonstrate that the “prejudice against him [was]

so great that he [could not] get a fair trial.” Gangwer, 169 W.Va. at 177, 286 S.E.2d at 391,

syl. pt. 1, in part. Jury voir dire simply did not demonstrate the prejudice about which the

petitioner speculated.



              “Whether a change of venue is warranted rests in the sound discretion of the

trial court, and its ruling thereon will not be disturbed, unless it clearly appears that such

discretion has been abused.” Gangwer, 169 W.Va. at 177, 286 S.E.2d at 391, syl. pt. 2.

Based on the record before us, we find no abuse of discretion in the trial court’s decision that

a change of venue was not warranted in this matter.



                                        D. Jail attire

              The petitioner asserts the trial court deprived him of his constitutional right to

a presumption of innocence by compelling him to wear orange jail attire and to be restrained

in handcuffs and leg shackles in the presence of the jury during voir dire. Relying upon

Estelle v. Williams, 425 U.S. 501 (1976), the petitioner asserts that courts cannot compel

defendants to stand trial while dressed in “identifiable prison clothes . . . .” Id. at 512. The



                                              31
petitioner contends the trial court erred by failing to permit him to be absent from jury

selection after he refused to wear the street attire that was provided to him.



               While agreeing that a criminal defendant has a fundamental right not to be

forced to attend trial in identifiable prison attire, the State asserts that a criminal defendant

may waive a fundamental right protected by the Constitution, so long as the right was

knowingly and willingly waived. Maintaining that the petitioner’s repeated threats and

statements throughout pre-trial hearings suffice this standard, the State recounts the efforts

made by the trial judge and the petitioner’s counsel to have the petitioner to change into the

street attire provided to him. Because the petitioner refused to do so, the State asserts the

petitioner waived his right not to appear during voir dire in orange jail attire. We agree.



               There is no question that “[a] criminal defendant has the right under the Due

Process Clause of our State and Federal Constitutions not to be forced to trial in identifiable

prison attire.” Syl. Pt. 2, in part, State ex rel. McMannis v. Mohn, 163 W.Va. 129, 254 S.E.2d
805 (1979). Further, “‘[a] criminal defendant has the right, absent some necessity relating to

courtroom security or order, to be tried free of physical restraints.” Syl. Pt. 3, State v.

Brewster, 164 W.Va. 173, 261 S.E.2d 77 (1979). In addressing this issue of constitutional

dimension, our review is plenary. See State v. Finley, 219 W.Va. 747, 749, 639 S.E.2d 839,

841 (2006) (addressing issue of defendant appearing at trial in jail attire and finding that “[t]he

issue . . . calls on us to examine a question of constitutional dimension and as such, ‘[w]here

                                                32
the issue on an appeal from the circuit court is clearly a question of law . . . we apply a de

novo standard of review.’ Syl. Pt. 1, in part, Chrystal R.M. v. Charlie A.L., 194 W.Va. 138,

459 S.E.2d 415 (1995).”).



               As indicated above, the record is replete with the petitioner’s threats to his

counsel, his counsel’s families, witnesses, and courtroom security; his insulting language

directed to the trial judge; his disruptive behavior; and finally his trial counsel’s stated belief

that the petitioner was going “to try to create some chaos” in the courtroom during jury voir

dire. The record indisputably demonstrates that the trial court went to great lengths to protect

the petitioner’s constitutional rights, while also assuring courtroom security, by offering and

making available passive restraints to be worn under the street clothes.36 The petitioner’s flat

out refusal to change into the street clothing and passive restraints prompted the trial judge

to find that “[t]he Court is left with no choice but to have him [the petitioner] brought to the

courtroom in his jail clothing with shackles and handcuffs.”



               It is abundantly clear that every effort was made by the trial judge and defense

counsel to have the petitioner change into the street attire and the humane restraints. The

petitioner’s blatant refusal to do so leads us to the ineluctable conclusion that the petitioner

knowingly and intelligently waived his right not to wear jail attire. See State v. Eden, 163


       36
          The parties represent that the petitioner appeared throughout the remainder of his
trial in street clothing.

                                                33
W.Va. 370, 378, 256 S.E.2d 868, 873 (1979) (“An accused may, by declaration and conduct,

waive a fundamental right protected by the Constitution, but it must be demonstrated that the

waiver was made knowingly and intelligently.”). Moreover, we find no merit in the

petitioner’s contention that he should have been absented from jury voir dire due to his refusal

to change into street clothing. Critically, the petitioner never asked to be absent from voir

dire. Had the trial court, sua sponte, refused to allow the petitioner to be in the courtroom in

jail attire during voir dire, the trial court would have denied the petitioner his constitutional

right to be present at a critical stage of his criminal proceedings. See Syl. Pt. 6, State v. Boyd,

160 W.Va. 234, 233 S.E.2d 710 (1977) (“The defendant has a right under Article III, Section

14 of the West Virginia Constitution to be present at all critical stages in the criminal

proceeding; and when he is not, the State is required to prove beyond a reasonable doubt that

what transpired in his absence was harmless.”); see also W.Va. R.Crim. P. 43(a) (“The

defendant shall be present . . . at every state of the trial . . . .”). For these reasons, we find no

error in this regard.37




       37
         The petitioner also asserts that the cumulative effect of the errors he has alleged
deprived him of his constitutional right to a fair trial and warrants a reversal of his
convictions. See Syl. Pt. 5, State v. Smith, 156 W.Va. 385, 193 S.E.2d 550 (1972) (“Where
the record of a criminal trial shows that the cumulative effect of numerous errors committed
during the trial prevented the defendant from receiving a fair trial, his conviction should be
set aside, even though any one of such errors standing alone would be harmless error.”).
Having failed to demonstrate any error in the proceedings below, there is no basis to invoke
the cumulative error doctrine.


                                                 34
                                     IV. Conclusion

             For the reasons stated above, the petitioner’s conviction for first degree murder

and conspiracy to commit burglary are hereby affirmed.

                                                                                   Affirmed.




                                            35